Case: 2:17-cv-00720-EAS-EPD Doc #: 41 Filed: 10/02/18 Page: 1 of 1 PAGEID #: 713



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION
DEAN OBEIDALLAH,

                Plaintiff,

                                                          Case No. 2:17-cv-720
                                                          Chief Judge Edmund A. Sargus, Jr.
        v.                                                Magistrate Judge Elizabeth P. Deavers


ANDREW B. ANGLIN, et al.,

                Defendants.
                                               ORDER

        This Court previously granted Plaintiff’s Motion for Discovery in Aid of Default

Judgment Against Defendant Moonbase Holdings, LLC and ordered Plaintiff to file a written

status report by October 1, 2018, unless he has filed a motion for default judgment against this

Defendant by that time. (ECF No. 39.) Plaintiff now reports on the status of his discovery

including, inter alia, the deposition of Greg Anglin tentatively set for October 16, 2018. (ECF

No. 40.) Plaintiff asks for additional time until November 16, 2018, in which to file a motion for

default judgment, or, in the alternative, to file a written status report. (Id.)

        Plaintiff’s request for additional time is GRANTED. Plaintiff may have until

NOVEMBER 16, 2018, in which to file a motion for default judgment against Defendant

Moonbase Holdings, Inc. If Plaintiff is unable to file such a motion by that date, he is

ORDERED to file a written status report by NOVEMBER 16, 2018, detailing the status of his

discovery and explaining in detail why a specifically-identified requested extension is warranted.

        IT IS SO ORDERED.

Date: October 2, 2018                                      /s/ Elizabeth A. Preston Deavers
                                                        ELIZABETH A. PRESTON DEAVERS
                                                        UNITED STATES MAGISTRATE JUDGE
